RESOLUCIÓN
Concedimos término al Procurador General de Puerto Rico para que compareciera a mostrar causa por la cual no debe-ríamos expedir el auto de certiorari solicitado por el peti-cionario Jeremías Cordero Rodríguez y oportunamente orde-nar el archivo de una denuncia por violación de la Ley de Sustancias Controladas (Distribución de Heroína).
El trasfondo fáctico procesal que origina este recurso es como sigue:
La denuncia contra Cordero Rodríguez fue radicada el 12 de septiembre de 1979. El 16 de octubre solicitó bajo la Regla 95 de Procedimiento Criminal unos documentos para la cele-bración de la vista preliminar señalada para el 2 de noviem-bre de 1979. Fue suspendida por no haberse cumplido con la orden bajo la Regla 95 y transferida para el 21 de diciembre *639de 1979, Ese día fue nuevamente suspendida ya que no com-pareció el agente Luzgardo Liciaga y señalada para el 8 de febrero de 1980, fecha en que también fue suspendida y seña-lada para el 11 de febrero de 1980. Otra vez la vista fue pos-puesta para el día 28 de marzo de 1980 y nuevamente sus-pendida por razón de no encontrarse presente la prueba de cargo.
El 28 de abril de 1980 se celebró la vista preliminar con un solo testigo del Ministerio Público, determinando el juez de instancia inexistencia de “causa probable . . . por falta de prueba del M [inisterio] P [úblico] ”.
No conforme, el Ministerio Fiscal acudió ante un Juez Superior. Allí el peticionario por primera vez solicita el archi-vo de la denuncia al amparo de la Regla 64 de Procedimiento Criminal, aduciendo violación al juicio rápido y explicando que no levantó antes esa defensa en el Tribunal de Distrito debido a que su experiencia le indica que una vez se archiva el caso, se reabre el mismo. El fundamento no es válido. Tar-díamente invoca en otro foro el derecho que pudo reclamar, pero que no reclamó a tiempo y en forma efectiva.
Lo acaecido en el Tribunal de Distrito pudo muy bien ser motivo de archivo, pues no se justificó la ausencia e incompa-recencia del agente Liciaga, situación altamente reprobable y censurable. Ahora bien, debió plantear allí el peticionario que no renunciaba al trámite de juicio rápido. Su silencio abso-luto al respecto constituye una aquiescencia que derrota su posición ante el magistrado superior.
Recordemos:
Repetidamente hemos expresado que el derecho a un juicio rápido es fundamental, Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974); Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970); pero también se reconoce que el concepto “juicio rápido” es uno flexible que requiere tomar en cuenta las circunstancias que rodean cada reclamo de ese derecho. En Baker v. Wingo, 407 U.S. 514 (1972), se cita Beavers v. Haubert, 198 U.S. 77 (1905), al efecto de que “El derecho a un juicio rápido es una *640cuestión puramente relativa. Depende de muchísimas circuns-tancias y debe ajustarse a los consabidos aplazamientos. Garan-tiza los derechos del acusado; pero no excluye los derechos de la justicia pública”. Pueblo v. Reyes Herrans, 105 D.P.R. 658, 660 (1977). (Énfasis nuestro.) Cf. Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 178 (1976).
Visto lo expuesto y la comparecencia del Procurador General, no ha lugar al certiorari solicitado.
Lo acordó el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Irizarry Yunqué emitió voto disidente al cual se une el Juez Presidente Señor Trías Monge.
(Pdo.) Ernesto L. Chiesa
—O—

Secretario